Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/21 has been entered.

Response to Arguments
Applicant argues that the combination of Dufort, Velde and Miller does not disclose a two-dimensional image which is a mount formed on a recording medium, the three dimensional object being formed on the two-dimensional image which is the mount, the examiner respectfully disagrees. Dufort discloses “The generator 114 can generate page images from cross-sectional segments formed by the model slicing unit 112. The generator 114 can generate page images by flattening the cross-sectional segments of the 3D model into 2D plan images. For example, the generator 114 can generate a page image for each of the cross-sectional segments. The plan images formed by the generator 114 can be set on a background layer corresponding to the media to be used to form the physical object. The plan images can be aligned on the 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/25/21 and 7/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5-6, 11 and 12 are objected to because of the following informalities:  Claims 5-6, 11 and 12 are dependent on claims 2-3, which are cancelled.  Appropriate correction is required. For the purpose of the examination, the examiner treated claims 5-6, 11 and 12 as if they were dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130138234 to Dufort et al. (hereinafter “Dufort”), in view of US 20040183796 to Velde et al. (hereinafter “Velde), further in view of US 20180162144 to Miller et al. (hereinafter “Miller”).

	As per claim 1, Dufort discloses an information processing apparatus comprising a processor configured to (Dufort, see Fig. 1, Fig. 2 element 202 and [0036]): receive a data of printing (Dufort, see Fig. 1 and Fig. 2 and their corresponding paragraphs for receiving 3D model), output image data of each of a plurality of elements which are parts of recording media (Dufort, see Fig.1 and Fig. 2 and their corresponding paragraphs for output image data of each a plurality of elements which are parts of media (i.e. recording media)), in responds to receiving print data including height information of a three-dimensional object at positions of image data on a two-


	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).

	However, Miller in an analogous art discloses print data includes information of special-color density according to a height of an object (Miller, see element 278 in Fig. 6 and Fig. 7 and its corresponding paragraphs for print data includes information of green color density (i.e. special-color density) according to a height of an object), the data is generated from the height information corresponding to special-color density (Miller, abstract, [0027], and Fig. 7 element 278 for the data is generated from the height information corresponding to special-color density).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Miller into above combination of Dufort and Velde. The modification would be obvious because one of the ordinary skill in the art would want to provide provisions that account for a perceived color intensity of a color (Miller, see [0058]).

	As per claim 4, the rejection of claim 1 is incorporated, Dufort further discloses the height information is physical amounts representing the distances from the bottom of the three-dimensional object to the top (Dufort, see [0017], [0029], and Fig. 5 and its corresponding paragraphs).
	
	As per claim 5, the rejection of claim 2 is incorporated, Dufort further discloses the height information is physical amounts representing the distances from the bottom 

	As per claim 6, the rejection of claim 3 is incorporated, Dufort further discloses the height information is physical amounts representing the distances from the bottom of the three-dimensional object to the top (Dufort, see [0017], [0029], and Fig. 5 and its corresponding paragraphs).

	As per claim 7, the rejection of claim 4 is incorporated, Dufort further discloses the image data of each of the plurality of elements is generated by slicing a three-dimensional shape obtained from the height information of the three-dimensional object at the positions, in a direction intersecting with a stacking direction (Dufort, see [0017], [0029], Fig. 1, Fig. 5, and their corresponding paragraphs).
Velde further discloses the image data of each of the plurality of elements is generated by slicing a three-dimensional shape obtained from the height information of the three-dimensional object at the positions of the each pixel, in a direction intersecting with a stacking direction (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112] for the layer image data of each of the plurality of elements (i.e. layers) is generated by slicing a three-dimensional shape obtained from the height information of the three-dimensional object at the positions of the each pixel, in a direction intersecting with a stacking direction).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde 

As per claim 9, the rejection of claim 7 is incorporated. Dufort further discloses the three-dimensional shape is sliced at intervals according to the thickness of each of the recording media (Dufort, [0041]-[0047]).

As per claim 10, the rejection of claim 1 is incorporated, Dufort further discloses the height information is the numbers of recording media to be stacked at the positions of the two-dimension image (Dufort, [0041]-[0047]).
Velde further discloses the height information is information regarding positions of the individual each pixel of the two-dimensional image (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112] for the height information of the three-dimensional object at the positions of the each pixel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).


Velde further discloses the height information is information regarding positions of the individual each pixel of the two-dimensional image (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112] for the height information of the three-dimensional object at the positions of the each pixel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).

As per claim 12, the rejection of claim 3 is incorporated, Dufort further discloses the height information is the numbers of recording media to be stacked at the positions of the two-dimension image (Dufort, [0041]-[0047]).
Velde further discloses the height information is information regarding positions of the individual each pixel of the two-dimensional image (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112] for the height information of the three-dimensional object at the positions of the each pixel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the 

As per claim 13, the rejection of claim 10 is incorporated, Velde further discloses the image data of each of the plurality of elements is generated by extracting each pixel at which the numbers of recording media to be stacked associated with the positions of the corresponding each pixel are equal to or larger than the position of a corresponding recording media in the stacking order (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).

As per claim 14, the rejection of claim 1 is incorporated, Dufort further discloses a non-transitory computer readable medium storing a program causing a computer to function as the units of the information processing apparatus according to claim 1 (Dufort, [0007]).

As per claim 15, the rejection of claim 1 is incorporated, Dufort further discloses a three-dimensional object forming system (Dufort, see Fig. 1), comprising the information processing apparatus according to claim 1 (Dufort, see Fig. 1), an image forming .

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dufort, in view of Velde, in view of Miller, further in view of US 20080079717 to Arita et al. (hereinafter “Arita”).

	As per claim 8, the rejection of claim 7 is incorporated, Velde further discloses the three-dimensional shape is obtained by setting a ground plane on which the three-dimensional object is placed as an X-Y plane, and setting the stacking direction as a Z-axis direction (Velde, see Fig. 2, Fig. 3 and [0083]-[0087]), converting the height information of the three-dimensional object at the positions of the each pixel (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).

	However, Arita in an analogous art discloses converting the height information of the three-dimensional object into coordinate data in a three-dimensional space (Arita, see [0067]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Arita into above combination of Dufort, Velde and Miller. The modification would be obvious because one of the ordinary skill in the art would want to efficiently calculate the height (Arita, see [0086]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dufort, in view of Velde, in view of Miller, further in view of US 20160009069 to Mou et al. (hereinafter “Mou”).

As per claim 16, the rejection of claim 15 is incorporated, Dufort further discloses on the basis of the image data of each of the plurality of elements, the image forming apparatus forms images of the plurality of elements on different recording media, respectively (Dufort, see Fig. 1, Fig. 5 and their corresponding paragraphs), and the post-processing apparatus for three-dimensional object formation stacking the plurality of elements, thereby forming the three-dimensional object (Dufort, see Fig. 1, Fig. 5, Fig. 7 and their corresponding paragraphs). The combination of Dufort, Velde and Miller 
However, Mou in an analogous art discloses the post-processing apparatus cuts out the plurality of elements from the recording media having the images formed thereon (Mou, see abstract and [0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mou into above combination of Dufort, Velde and Miller. The modification would be obvious because one of the ordinary skill in the art would want to produce the 3D object in a fast and cost-effective manner (Mou, [0044]).

As per claim 17, the rejection of claim 15 is incorporated, Dufort further discloses on the basis of image data on a two-dimensional image for a mount, the image forming apparatus forms the two-dimensional image for a mount on a recording medium which is a mount (Dufort, see Fig. 1, Fig. 5, Fig. 7 and their corresponding paragraphs), and on the basis of the image data of each of the plurality of elements, the image forming apparatus forms images of the plurality of elements on different recording media, respectively (Dufort, see Fig. 1, Fig. 5, Fig. 7 and their corresponding paragraphs), and the post-processing apparatus for three-dimensional object formation stacking the plurality of elements on the recording medium which is the mount, thereby forming the three-dimensional object (Dufort, see Fig. 1, Fig. 5, Fig. 7 and their corresponding paragraphs).

However, Mou in an analogous art discloses cutting out the plurality of elements from the recording media having the images formed thereon, and stacking the plurality of cut elements (Mou, see abstract and [0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mou into above combination of Dufort, Velde and Miller. The modification would be obvious because one of the ordinary skill in the art would want to produce the 3D object in a fast and cost-effective manner (Mou, [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yuji et al. (US20170266883) discloses providing data for manufacturing an object to an additive manufacturing apparatus that manufactures the object by layering a material based on a cross-sectional shape of the object. The information processing apparatus includes a memory storing a program and a processor configured to execute the program to implement processes of detecting a shape change coordinate at which a shape of the object changes based on data relating to the shape of the object, determining a height at which the cross-sectional shape of the object is to be generated .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/